JUDGMENT ORDER
DiCarlo, Senior Judge:
Upon having received and reviewed the United States Department of Commerce’s Final Results of Remand Determination Pursuant to Court Remand, Times VI., Inc. v. United States, Court No. 96-02-00528, Slip Op. 99-2 (January 6, 1999) filed February 5, 1999 and Plaintiffs consent without objection filed March 1,1999, and upon finding that Commerce complied with the Court’s remand order, it is hereby
Ordered that the Final Remand Results are affirmed in their entirety. It is further
Ordered that, all other issues having been decided, this case is dismissed.